department of the treasury internal_revenue_service washington d c tar exempt and government entities division aug uniform issue code tep ra legend taxpayer a insurance_company m bank n ira x account y amount s date date dear this is in response to your letter dated march as supplemented by letters dated date and date in which you request a waiver of the gay rollover requirement contained in sec_408 of the internal_revenue_code ‘code the following facts and representations have been submitted under penatty of perjury in support of the ruling_request page taxpayer a age represents that she received a distribution from ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of bank n employees to follow her instructions on date taxpayer a received a distribution of amount dollar_figure from ira x which was maintained by insurance_company m taxpayer a also maintained a non-ira annuity with insurance_company m from which she received a distribution taxpayer a had been dissatisfied with the customer service she received from insurance_company m whose representatives were located on the premises of bank n following the advice of a financial advisor at bank n taxpayer a decided to surrender the annuities held by company m and reinvest them at bank n taxpayer a further represents that she contacted the company m agent but was met with delays including preparation of incorrect forms and failure to send in the paperwork as promised after several weeks the distributions were finally made on date taxpayer went to bank n to complete the rollover of amount s taxpayer a states that the financial advisors at bank n had initiated the original discussion of her financial investments and she depended upon them to complete the ira rollover portion of the transaction as originally discussed instead account y a non-ira cd was established and both amount s and the funds distributed from the non-ira annuity were deposited in account y less the amount of taxes withheld by company m taxpayer a represents that amount s remains in account y and has not been used for any other purpose based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the cade with respect to the distribution of amount s from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount reesived including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the page payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion if the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includibie in gross_income because of the apptication of sec_408 sec_408 of the code provides a similar 60-day rollover pericd for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day roilover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of bank n to follow her original instructions to compiete a rollover of amount therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount s from ira x taxpayer a is granted a period of days from the issuance of this ruling etter to contribute amount dollar_figure sec_408 of the code except the 60-day requirement are met with respect to such contribution amount s will be considered a rollover_contribution within the meaning of sec_408 of the code into an individual rollover ira provided all other requirements of ' no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this ruling is directed solely to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact no sat c yo se t ep ra t4 id sincerely yours dmz fy the donzefh-ittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
